Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






MARIA AGUILERA,

                            Appellant,

v.

GREGORY D. BENTLEY,

                            Appellee.

§
 
§
 
§
 
§
 
§


No. 08-10-00058-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC# 2008-4781)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
            Appellant’s brief was due to be filed on April 11, 2010.  On May 3, 2010, the Clerk of the
Court sent the parties a notice of the Court’s intent to dismiss the appeal for want of prosecution if,
within ten days of the notice, no party responded showing grounds to continue the appeal.  No
response has been received as of this date.  This Court possesses the authority to dismiss an appeal
for want of prosecution when appellant has failed to file his brief in the time prescribed, and gives
no reasonable explanation for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San
Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no writ).  We have given notice of our
intent to dismiss the appeal and have requested a response if a reasonable basis for failure to file the
brief exists, but we have received no response from Appellant.  We therefore dismiss the appeal for
want of prosecution pursuant to Tex.R.App.P. 38.8(a)(1) and 42.3(c).

July 30, 2010                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.